ORDER

PER CURIAM.
Appellant, Jeremy Davis (“defendant”), appeals from the judgment of the Circuit Court of St. Francois County, after a jury convicted him of one count of Violence or injury to others or property by offender, Section 217.386 RSMo 2000,1 and one count of Escape or attempted escape from confinement, Section 575.210. Defendant was sentenced as a prior and persistent offender to concurrent terms of twenty-five years and ten years, to be served consecutive to sentences he was then serving on unrelated convictions. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 2000.